Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered.

Response to Amendment
The amendment filed August 5, 2021 has been entered.  Claims 1-3, 7-8, 12-14, 18-19 have been amended.  Claims 4-6, 15-17 and 21-27 are canceled.  Claims 28-34 are new.  Currently, claims 1-3, 7-14, 18-20 and 28-34 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed August 5, 2021, with respect to the rejection(s) of claim(s) 1-3, 7-14, 18-20 and 28-34 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gesotti (US PG Pub 2004/0088025).


Specification
The disclosure is objected to because of the following informalities: paragraph [0001] should be amended to reflect that U.S. Patent Application No. 15/277,946 is now U.S. Patent No. 10,850,090.  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording (i.e. “body part” claim 3 versus “peripheral body part” claim 14), it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-14, 18-20 and 28-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claims 1, 3, 14 have been amended to recite “wherein the second actuator comprises a piezoelectric element configured to vibrate at a frequency of between about 20 kHz and about 2MHz”.  In addition to being a questionably interesting parameter range for the field of vibrational stimulation, this specific range is not supported in the originally filed specification for vibratory stimulation.  Applicant appears to have mixed embodiments of the invention and selected the parameters of 20 kHz to about 2 MHz from paragraph [0164], relating to ultrasonic effectors, which are not currently claimed.  Paragraph [0152] discloses vibratory stimulus parameters being 250 Hz, but ranging from at least 10 Hz to no more than 500 Hz. These ranges are more appropriate for vibrational stimulation and are commonly used in the art. 
Claims 28-29, 31-34 recite limitations directed to the frequency being between 20 kHz and about 1 MHz or 1.5 MHz.  These new claims are rejected to for the same reasons as claims 1, 3 and 14.
Claims 2, 7-13, 18-20 and 28-34 are rejected to for being dependent on claims 1, 3 or 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-14, 20, 28-29, 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (US PG Pub 2013/0090519) in view of Embrey et al. (US PG Pub 2014/0128939) and Gesotti (US PG Pub 2004/0088025).
Regarding claims 1, 3, 9-14, 20, 28-29, 31-34, Tass discloses a method of treating tremor in a subject ([0046]), the method comprising: applying a first stimulation from a first actuator to a first location on a body of the subject ("The stimulation elements 311 to 314 can be arranged on the skin of a patient so that the stimuli applied at the skin tissue are guided to different target regions via nerve lines, which e.g. lie in the spinal cord and/or in the brain." [0212-0215]), wherein the first actuator comprises an electrode 311-314 ([0211], fig. 32), and wherein the first location is a wrist of the body ("the stimulation elements 311 to 314 can be attached to the skin of the patient in a suitable arrangement, for example, at an arm, at a leg, at the hand and/or at a foot of the patient" [0212]); applying a second stimulation from a second actuator to a second location on the body ([0210]), wherein the second stimulation comprises vibratory stimulation ([0044], [0078]), wherein the second actuator comprises a piezoelectric element ([0253]) configured to vibrate at a frequency of between 30 to 300 Hz ([0216]), wherein the second location is the wrist of the body ([0086], fig. 4A-B), wherein the second actuator is coupled to the wrist using a flexible cuff (fig. 4A-B), wherein at least one of applying the first stimulation .

Claims 2, 7-8, 18-19, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (US PG Pub 2013/0090519) in view of Embrey et al. (US PG Pub 2014/0128939) and Gesotti (US PG Pub 2004/0088025) as applied to claims 1, 3, 9-14, 20, 28-29, 31-34 above, and further in view of Otis (US PG Pub 2012/0211013).
Regarding claims 2, 7, 18, Tass does not expressly disclose applying a third stimulation from a third actuator to a third location on the body, wherein the third stimulation comprises vibratory stimulation, and wherein the third actuator comprises a piezoelectric element configured to vibrate at a frequency.  Otis teaches delivering vibrational stimulation from multiple actuators 211, 213 in conjunction with electrical stimulation 217, 221 ([0025]), the first and second vibrational actuators being spaced apart at different locations on the body (fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tass and include a third stimulation from a third vibratory actuator as taught by Otis to provide multiple stimulation points on the body for yielding the predictable result of reducing tremors ([0012]).
Regarding claims 8, 19, 30, Tass in view of Otis teaches the frequency of the third actuator is different from the frequency of the second actuator (“the first beat train has a first beat frequency and the second beat train has a second beat frequency, and (e) the second beat frequency is either substantially equal to the first beat frequency times 1.618 or substantially equal to the first beat frequency times 0.618” [0118]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792